AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of December 2, 2010 by and between
The California Capital Limited Partnership, a California limited partnership
(“Investor”), and KeyOn Communications Holdings, Inc., a Delaware limited
liability company (the “Company”).

RECITALS

A.        On February 1, 2010, the Investor purchased a convertible promissory
note in the principal amount of $15,000,000 (the “Note”) pursuant to the terms
of that certain Note Purchase Agreement by and between the Company and the
Investor as of that date (the “Purchase Agreement”).

B.        The Company and the Investor also entered into a registration rights
agreement on February 5, 2010 (the “Registration Rights Agreement”) pursuant to
which the Company granted the Investor registration rights in connection with
the Company’s capital stock that it would acquire in connection with the
conversion of the Note.

C.        The Investor and the Company have agreed that the Investor will
convert the Note pursuant to the terms hereof.

AGREEMENT

NOW THEREFORE, in consideration of these premises and the mutual covenants and
agreements set forth herein, the sufficiency of which is hereby acknowledged,
the parties agree as follows:

1.         Conversion of the Note. Effective as of 5:00 pm (PST) on the date
(the “Effective Date”) that the Delaware Secretary of State accepts for filing
the Company’s amended and restated Certificate of Incorporation in the form
attached hereto as Exhibit A (the “Restated Certificate”), the Investor shall
convert the outstanding principal and interest of the Note into a number of
shares of the Company’s Series A Preferred Stock (the “Preferred Stock”) equal
to the quotient obtained by dividing (x) the sum of (i) the outstanding
principal amount and the accrued but unpaid interest thereon as of the Effective
Date by (y) $1.00.

2.         Issuance of Warrants. On the Effective Date, the Company shall issue
to the Investor three (3) warrants to purchase additional shares of the
Preferred Stock (individually, a “Warrant” and collectively, the “Warrants”).
Pursuant to the first Warrant, the Investor shall have the right to purchase
4,300,000 shares of Preferred Stock at an exercise price of $0.25 per share;
pursuant to the second Warrant, the Investor shall have the right to purchase
4,000,000 shares of Preferred Stock at an exercise price of $0.40 per share; and
pursuant to the third Warrant, the Investor shall have the right to purchase
2,000,000 shares of Preferred Stock at an exercise price of $0.60 per share.
Each of the Warrants shall be exercisable for a period of five (5) years from
the Effective Date. The Warrants shall be substantially in the form attached
hereto as Exhibit B.

3.         Amendment to Registration Rights Agreement. Effective as of the
Effective Date, Section 1.6 of the Registration Rights Agreement shall be
amended to read as follows:

 

1

--------------------------------------------------------------------------------



“1.6     The term “Registrable Securities” means (i) the Common Stock issuable
or issued upon conversion of the Company’s Series A Preferred Stock and (ii) any
Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the shares referenced in (i) above.”

For the avoidance of doubt, the parties acknowledge that the Company’s common
stock (the “Common Stock”) issuable upon the conversion of the Preferred Stock
that is issued on the Effective Date in connection with the conversion of the
Note, or that may be issued upon conversion of the Preferred Stock issued upon
exercise of the Warrants, shall be “Registrable Securities” for purposes of the
Registration Rights Agreement.

4.         Amendment to Certificate of Incorporation. The Company shall take all
steps necessary to amend and restate its Certificate of Incorporation in the
form attached hereto as Exhibit A as soon as practicable but no later than 90
days following the date hereof.

5.         Amendment to Bylaws. The Company shall take all steps necessary to
amend Section 3.4(b) of the Company’s bylaws on or before the Effective Date to
read as follows:

        “(b) At a special meeting of stockholders called for the purpose in the
manner hereinabove provided or by written consent as provided in Section 2.9
hereof, the Board Directors or any individual director may be removed from
office, with or without cause, and a new director or directors elected by a vote
of stockholders holding a majority of the outstanding shares entitled to vote at
an election for such new director or directors.”

6.         Board of Directors. Effective as of the date hereof, (i) the board of
directors of the Company (the “Board”) shall fix the number of authorized
directors at three (3) and (ii) A. Robert Handell shall have submitted his
resignation as a director of the Company effective as of the Effective Date.
Effective as of the Effective Date, the Board shall take all steps necessary to
appoint two (2) persons nominated by the Investor to fill the vacancies on the
Board.

7.         Payoff Letter. On the Effective Date, the Investor shall execute a
payoff letter, in the form attached hereto as Exhibit C, that, among other
things, acknowledges the payment in full of the principal of and interest on,
and all other obligations of the Company under the Note or the Purchase
Agreement, the release of all security interests and liens previously granted to
the Investor and the termination of all guaranties previously provided to the
Investor in connection with the Note and the Purchase Agreement.

8.         Expenses. Upon the execution of this Agreement, the Company shall
reimburse the fees of the counsel for the Investor (or at the direction of the
Investor, pay directly to Investor’s counsel), with respect to the negotiation,
execution and delivery of this Agreement and the Purchase Agreement an amount
equal to $45,000.

9.         Entire Agreement. This Agreement and the documents referred to herein
and therein constitute the entire agreement among the parties with respect to
the subject matter hereof and no party shall be liable or bound to any other
party in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.

 

2

--------------------------------------------------------------------------------



10.       Amendment. This Agreement may not be modified or amended, except by an
instrument in writing signed by each of the parties hereto.

11.       Termination. This Agreement shall automatically terminate and be of no
further force or effect if the Effective Date does not occur on or before March
2, 2011.

12.       Governing Law. The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the law of the State of California.

 

[Remainder of page was intentionally left blank.]

 

3

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

 

  THE CALIFORNIA CAPITAL LIMITED PARTNERSHIP           By: /s/ Chuck Kenworthy  
    Name: Chuck Kenworthy       Title: Auth. Agent             KEYON
COMMUNICATIONS HOLDINGS, INC.           By: /s/ Jonathan Snyder       Name:
Jonathan Snyder       Title: CEO/PRESIDENT  

 

4

--------------------------------------------------------------------------------



EXHIBIT A

 

Form of Second Amended and Restated  

Certificate of Incorporation

 

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

KEYON COMMUNICATIONS HOLDINGS, INC.

KeyOn Communications Holdings, Inc., a corporation organized and existing under
and by virtue of the General Corporation Law of the State of Delaware (the
“Corporation”),

DOES HEREBY CERTIFY:

FIRST: That the name of the Corporation is KeyOn Communications Holdings, Inc.

SECOND: That the prior name of the Corporation was Grant Enterprises, Inc.

THIRD: That the Corporation’s original Certificate of Incorporation was filed
with the Secretary of State of the State of Delaware on September 9, 2004 and
the Amended and Restated Certificate of Incorporation of the Corporation was
filed with the Secretary of State of the State of Delaware on February 3, 2010.

FOURTH: That the Board of Directors of the Corporation has duly adopted
resolutions proposing to amend and restate the Amended and Restated Certificate
of Incorporation, and that said amendment and restatement was duly adopted in
accordance with the provisions of Sections 242 and 245 of the General
Corporation Law of the State of Delaware. This Second Amended and Restated
Certificate of Incorporation amends and restates the provisions of the Amended
and Restated Certificate of Incorporation of the Corporation.

FIFTH: That the text of the Second Amended and Restated Certificate of
Incorporation is hereby restated and further amended to read in its entirety as
set forth in Exhibit A attached hereto.

IN WITNESS WHEREOF, the Corporation has caused this Second Amended and Restated
Certificate of Incorporation to be signed by its duly authorized officer, this
____ day of ___________, 2010.

 

KEYON COMMUNICATIONS HOLDINGS, INC.

 

By: _________________________________

____________________, President

 

1

--------------------------------------------------------------------------------



EXHIBIT A

SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

KEYON COMMUNICATIONS HOLDINGS, INC.

 

Article I.

The name of this corporation is KeyOn Communications Holdings, Inc. (the
“Corporation”).

Article II.

The address of the registered office of this Corporation in the State of
Delaware is 615 South DuPont Highway, Dover, Delaware 19901, County of Kent; and
the name of the registered agent of the Corporation in the State of Delaware at
such address is National Corporate Research, Ltd.

Article III.

The nature of the business of the Corporation and the objects or purposes to be
transacted, promoted or carried on by it are to engage in any lawful act or
activity for which corporations may be organized under the General Corporation
Law of the State of Delaware (the “General Corporation Law”).

Article IV.

A.        Classes of Stock. This Corporation is authorized to issue two classes
of stock to be designated, respectively, “Common Stock” and “Preferred Stock.”
The total number of shares that this Corporation is authorized to issue One
Hundred Forty-Five Million (145,000,000) shares. One Hundred Fifteen Million
(115,000,000) shares shall be Common Stock each with a par value of $0.001 per
share and Thirty Million (30,000,000) shares shall be Preferred Stock, each with
a par value of $0.001 per share. The number of authorized shares of Common Stock
may be increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the stock
of the Corporation entitled to vote, voting together in accordance with Article
IV.B.5(a) hereof.

B.        Rights, Preferences and Restrictions of Preferred Stock. The Preferred
Stock authorized by this Certificate of Incorporation may be issued from time to
time in one or more series. The rights, preferences, privileges, and
restrictions granted to and imposed on the Series A Preferred Stock, which
series shall consist of Thirty Million (30,000,000) shares (the “Series A
Preferred Stock”), are as set forth below in this Article IV.B.

 

2

--------------------------------------------------------------------------------



 

1.

Dividend Provisions.

(a)        The holders of shares of Series A Preferred Stock shall be entitled
to receive dividends, on a pari passu basis, out of any assets legally available
therefor, prior and in preference to any declaration or payment of any dividend
(payable other than in Common Stock or other securities and rights convertible
into or entitling the holder thereof to receive, directly or indirectly,
additional shares of Common Stock of this Corporation) on the Common Stock of
this Corporation, at the rate of 10% of the Original Series A Issue Price (as
defined below) per share per annum for the Series A Preferred Stock (as adjusted
for any stock splits, stock dividends, combinations, recapitalizations or the
like (collectively, “Recapitalizations”)), payable within thirty (30) days
following the last day of each fiscal quarter. Such dividends shall accrue on
each share from the date of issuance, and shall accrue from day to day, whether
or not earned or declared and shall be payable at the election of the holder in
either cash or additional shares of Series A Preferred Stock; provided, however,
that for the first two years following the Purchase Date (as defined below), all
dividends shall be payable in additional shares of Series A Preferred Stock
unless the Corporation notifies the holder that it elects anytime during such
two year period to pay any such dividends in cash. The additional shares of
Series A Preferred Stock shall be valued as provided in Article IV.B.2(c)(i)(A)
as if such shares are Common Stock. Unless the Corporation is notified otherwise
by the holder, following the second anniversary of the Purchase Date, the
dividends thereafter shall be paid in additional shares of Series A Preferred
Stock. Such dividends shall be cumulative so that, if such dividends in respect
of any previous or current quarterly dividend period, at the annual rate
specified above, shall not have been paid the deficiency shall first be fully
paid before any dividend or other distribution shall be paid on or declared and
set apart for the Common Stock. Cumulative dividends with respect to a share of
Series A Preferred Stock which are accrued, payable and/or in arrears shall,
upon conversion of such share to Common Stock, subject to the rights of series
of Preferred Stock which may from time to time come into existence, be paid to
the extent assets are legally available therefor and any amounts for which
assets are not legally available shall be paid promptly as assets become legally
available therefor. Any partial payment shall be made ratably among the holders
of Series A Preferred Stock in proportion to the payment each such holder would
receive if the full amount of such dividends were paid.

(b)       After payment of the full amount of any dividends pursuant to Article
IV.B.1, any additional dividends shall be distributed among all holders of
Common Stock.

 

2.

Liquidation Preference.

(a)       In the event of any liquidation, dissolution or winding up of this
Corporation, either voluntary or involuntary, the holders of Series A Preferred
Stock shall be entitled to receive, on a pari passu basis, prior and in
preference to any distribution of any of the assets of this Corporation to the
holders of Common Stock by reason of their ownership thereof, an amount per
share equal to greater of (I) the sum of (A) $1.50 (subject to adjustment for
Recapitalizations) and (B) an amount equal to all accrued but unpaid dividends
on such share (subject to adjustment for Recapitalizations) and (II) the amount
of cash, securities or other property which such holder would be entitled to
receive in such liquidation, dissolution or winding up of this Corporation with
respect to such shares if such shares had been converted to

 

3

--------------------------------------------------------------------------------



Common Stock immediately prior to such liquidation, dissolution or winding up of
this Corporation. If upon the occurrence of such event, the assets and funds
thus distributed among the holders of the Series A Preferred Stock shall be
insufficient to permit the payment to such holders of the full aforesaid
preferential amounts, then the entire assets and funds of this Corporation
legally available for distribution to stockholders shall be distributed ratably
among the holders of the Series A Preferred Stock in proportion to the full
preferential amount each such holder is otherwise entitled to receive under this
Article IV.B.2(a).

(b)       Upon completion of the distributions required by Article IV.B.2(a),
the holders of Series A Preferred Stock shall not be entitled to any further
participation as such in any distribution of the assets or funds of the
Corporation.

(c)       For purposes of this Article IV.B.2, a liquidation, dissolution or
winding up of this Corporation shall be deemed to be occasioned by, or to
include (unless the holders of at least a majority of the voting power of the
Series A Preferred Stock then outstanding, voting together as a single class,
with voting rights determined in accordance with Article IV.B.5, shall determine
otherwise), (A) the acquisition of this Corporation by another entity by means
of any reorganization, merger or consolidation (but excluding any
reorganization, merger or consolidation effected exclusively for the purpose of
changing the domicile of the Corporation), or any transaction or series of
related transactions in which the Corporation’s stockholders of record as
constituted immediately prior to such transaction or series of related
transactions will, immediately after such transaction or series of related
transactions (by virtue of securities issued in such transaction or series of
related transactions) fail to hold at least 50% of the voting power of the
resulting or surviving corporation following such transaction or series of
related transactions; (B) a sale of all or substantially all of the assets of
this Corporation; provided, however, that the initial issuance and sale of this
Corporation’s Common Stock and the Series A Preferred Stock shall not be deemed
to be a liquidation, dissolution or winding up of this Corporation; or (C) the
grant of an exclusive license to all or substantially all of the Corporation’s
intellectual property that is used to generate all or substantially all of the
Corporation’s revenues.

(i)        In any of such events, if the consideration received by this
Corporation is other than cash, its value will be deemed its fair market value
as determined in good faith by the Board of Directors of this Corporation. Any
securities shall be valued as follows:

(A)      The value of securities not subject to investment letter or other
similar restrictions on free marketability (other than restrictions arising
solely by virtue of a stockholder’s status as an affiliate or former affiliate)
shall be:

(1)       if traded on a securities exchange, the value shall be deemed to be
the average of the closing prices of the securities on such exchange or system
over the thirty (30) day period (or portion thereof) ending three (3) days prior
to the closing;

 

4

--------------------------------------------------------------------------------



(2)       if actively traded over-the-counter, the value shall be deemed to be
the average of the closing bid or sale prices (whichever is applicable) over the
thirty (30) day period (or portion thereof) ending three (3) days prior to the
closing; and

(3)       if there is no active public market, the value shall be the fair
market value thereof, as determined by the Board of Directors of this
Corporation including the member thereof elected by the holders of the Series A
Preferred Stock pursuant to Article IV.B.5(b).

(B)      The method of valuation of securities subject to investment letter or
other restrictions on free marketability (other than restrictions arising solely
by virtue of a stockholder’s status as an affiliate or former affiliate) shall
be to make an appropriate discount from the value determined as above in Article
IV.B.2(c)(i)(A) to reflect the approximate fair market value thereof, as
determined by the Board of Directors of this Corporation including the member
thereof elected by the holders of the Series A Preferred Stock pursuant to
Article IV.B.5(b).

(ii)       In the event the requirements of this Article IV.B.2(c) are not
complied with, this Corporation shall forthwith either:

(A)      cause such closing to be postponed until such time as the requirements
of this Article IV.B.2(c) have been complied with; or

(B)      cancel such transaction, in which event the rights, preferences and
privileges of the holders of the Series A Preferred Stock shall revert to and be
the same as such rights, preferences and privileges existing immediately prior
to the date of the first notice referred to in Article IV.B.2(c)(iii) hereof.

(iii)      This Corporation shall give each holder of record of Series A
Preferred Stock written notice of such impending transaction not later than
twenty (20) days prior to the stockholders’ meeting called to approve such
transaction, or twenty (20) days prior to the closing of such transaction,
whichever is earlier, and shall also notify such holders in writing of the final
approval of such transaction. The first of such notices shall describe the
material terms and conditions of the impending transaction and the provisions of
this Article IV.B.2, and this Corporation shall thereafter give such holders
prompt notice of any material changes. The transaction shall in no event take
place sooner than twenty (20) days after this Corporation has given the first
notice provided for herein or sooner than ten (10) days after this Corporation
has given notice of any material changes provided for herein; provided, however,
that such periods may be shortened upon the written consent of the holders of
Series A Preferred Stock that are entitled to such notice rights or similar
notice rights and that represent at least a majority of the voting power of all
then outstanding shares of Series A Preferred Stock.

3.         Redemption. Neither the Corporation nor the holders of Series A
Preferred Stock shall have the unilateral right to call or redeem or cause to
have called or redeemed any shares of the Series A Preferred Stock.

 

5

--------------------------------------------------------------------------------



4.         Conversion. The holders of the Series A Preferred Stock shall have
conversion rights as follows (the “Conversion Rights”):

(a)       Right to Convert. Each share of Series A Preferred Stock shall be
convertible, at the option of the holder thereof, at any time after the date of
issuance of such share at the office of this Corporation or any transfer agent
for such stock, into such number of fully paid and nonassessable shares of
Common Stock as is determined by dividing $1.00 (subject to adjustment for
Recapitalizations) (the “Original Issue Price”) by the Conversion Price
applicable to such share, determined as hereafter provided, in effect on the
date the certificate is surrendered for conversion. The initial Conversion Price
per share for shares of Series A Preferred Stock shall be the Original Issue
Price; provided, however, that the Conversion Price for the Series A Preferred
Stock shall be subject to adjustment as set forth in Article IV.B.4(d).

(b)       Automatic Conversion. Each share of Series A Preferred Stock shall
automatically be converted into shares of Common Stock at the Conversion Price
at the time in effect for the Series A Preferred Stock immediately on the date
specified by written consent or agreement of the holders of at least majority of
the then outstanding shares of Series A Preferred Stock voting together as a
single class with voting power determined as provided in Article IV.B.5 below.

(c)       Mechanics of Conversion. Before any holder of Series A Preferred Stock
shall be entitled to convert the same into shares of Common Stock, he, she or it
shall surrender the certificate or certificates therefor, duly endorsed, at the
office of this Corporation or of any transfer agent for the Preferred Stock, and
shall give written notice to this Corporation at its principal corporate office,
of the election to convert the same and shall state therein the name or names in
which the certificate or certificates for shares of Common Stock are to be
issued. This Corporation shall, as soon as practicable thereafter, issue and
deliver at such office to such holder of Preferred Stock, or to the nominee or
nominees of such holder, a certificate or certificates for the number of shares
of Common Stock to which such holder shall be entitled as aforesaid. Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of such surrender of the shares of Series A Preferred Stock
to be converted, and the person or persons entitled to receive the shares of
Common Stock issuable upon such conversion shall be treated for all purposes as
the record holder or holders of such shares of Common Stock as of such date. If
the conversion is in connection with an underwritten offering of securities
registered pursuant to the Securities Act of 1933, as amended (the “Act”), the
conversion may, at the option of any holder tendering Series A Preferred Stock
for conversion, be conditioned upon the closing with the underwriters of the
sale of securities pursuant to such offering, in which event the persons
entitled to receive the Common Stock upon conversion of the Series A Preferred
Stock shall not be deemed to have converted such Series A Preferred Stock until
immediately prior to the closing of such sale of securities.

(d)       Conversion Price Adjustments of Preferred Stock. The Conversion Price
shall be subject to adjustment from time to time as follows:

(i)        (A) If this Corporation shall issue, after the date upon which any
shares of Series A Preferred Stock were first issued (the “Purchase Date”), any
Additional Stock (as defined below) without consideration or for a consideration
per share less

 

6

--------------------------------------------------------------------------------



than the Conversion Price in effect immediately prior to the issuance of such
Additional Stock, the Conversion Price for the Series A Preferred Stock in
effect immediately prior to each such issuance shall (except as otherwise
provided in this Article IV.B.4(d)(i)) be adjusted concurrently with such
issuance to a price determined by multiplying such Conversion Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding and deemed issued pursuant to Article IV.B.4(d)(i)(E) immediately
prior to such issuance plus the number of shares of Common Stock that the
aggregate consideration received by this Corporation for such issuance would
purchase at such Conversion Price; and the denominator of which shall be the
number of shares of Common Stock outstanding and deemed issued pursuant to
Article IV.B.4(d)(i)(E) immediately prior to such issuance plus the number of
shares of such Additional Stock.

(B)      No adjustment of the Conversion Price for the Series A Preferred Stock
shall be made in an amount less than one cent per share, provided that any
adjustments that are not required to be made by reason of this sentence shall be
carried forward and shall be either taken into account in any subsequent
adjustment made prior to three (3) years from the date of the event giving rise
to the adjustment being carried forward, or shall be made at the end of three
(3) years from the date of the event giving rise to the adjustment being carried
forward. Except to the limited extent provided for in Article IV.B.4(d)(iii) and
Article IV.B.4(d)(iv), no adjustment of such Conversion Price pursuant to this
Article IV.B.4(d)(i) shall have the effect of increasing the Conversion Price
above the Conversion Price in effect immediately prior to such adjustment.

(C)      In the case of the issuance of Additional Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by this Corporation for any underwriting or otherwise in connection
with the issuance and sale thereof.

(D)      In the case of the issuance of the Additional Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair value thereof as determined by the Board of Directors
irrespective of any accounting treatment.

(E)       In the case of the issuance (whether before, on or after the Purchase
Date) of options to purchase or rights to subscribe for Common Stock, securities
by their terms convertible into or exchangeable for Common Stock or options to
purchase or rights to subscribe for such convertible or exchangeable securities,
the following provisions shall apply for all purposes of this Article
IV.B.4(d)(i) and Article IV.B.4(d)(ii):

(1)       The aggregate maximum number of shares of Common Stock deliverable
upon exercise (assuming the satisfaction of any conditions to exercisability,
including, without limitation, the passage of time) of such options to purchase
or rights to subscribe for Common Stock shall be deemed to have been issued at
the time such options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in Article IV.B.4(d)(i)(C) and
Article IV.B.4(d)(i)(D)), if any, received by this Corporation upon the issuance
of such options or rights plus the minimum exercise price provided in such
options or rights for the Common Stock covered thereby.

 

7

--------------------------------------------------------------------------------



(2)       The aggregate maximum number of shares of Common Stock deliverable
upon conversion of, or in exchange (assuming the satisfaction of any conditions
to convertibility or exchangeability, including, without limitation, the passage
of time) for any such convertible or exchangeable securities or upon the
exercise of options to purchase or rights to subscribe for such convertible or
exchangeable securities and subsequent conversion or exchange thereof shall be
deemed to have been issued at the time such securities were issued or such
options or rights were issued and for a consideration equal to the
consideration, if any, received by this Corporation for any such securities and
related options or rights (excluding any cash received on account of accrued
interest or accrued dividends), plus the minimum additional consideration, if
any, to be received by this Corporation upon the conversion or exchange of such
securities or the exercise of any related options or rights (the consideration
in each case to be determined in the manner provided in Article IV.B.4(d)(i)(C)
and Article IV.B.4(d)(i)(D)).

(3)       In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to this Corporation upon exercise of
such options or rights or upon conversion of or in exchange for such convertible
or exchangeable securities, including, but not limited to, a change resulting
from the antidilution provisions thereof, the Conversion Price, to the extent in
any way affected by or computed using such options, rights or securities, shall
be recomputed to reflect such change, but no further adjustment shall be made
for the actual issuance of Common Stock or any payment of such consideration
upon the exercise of any such options or rights or the conversion or exchange of
such securities.

(4)       Upon the expiration of any such options or rights, the termination of
any such rights to convert or exchange or the expiration of any options or
rights related to such convertible or exchangeable securities, the Conversion
Price of each series of Preferred Stock, to the extent in any way affected by or
computed using such options, rights or securities or options or rights related
to such securities, shall be recomputed to reflect the issuance of only the
number of shares of Common Stock (and convertible or exchangeable securities
that remain in effect) actually issued upon the exercise of such options or
rights, upon the conversion or exchange of such securities or upon the exercise
of the options or rights related to such securities.

(5)       The number of shares of Common Stock deemed issued and the
consideration deemed paid therefor pursuant to Article IV.B.4(d)(i)(E)(1) and
Article IV.B.4(d)(i)(E)(2) shall be appropriately adjusted to reflect any
change, termination or expiration of the type described in either Article
IV.B.4(d)(i)(E)(3) or Article IV.B.4(d)(i)(E)(4).

(ii)       “Additional Stock” shall mean any shares of Common Stock issued (or
deemed to have been issued pursuant to Article IV.B.4(d)(i)(E)) by this
Corporation after the Purchase Date other than:

(A)      shares of Common Stock issued pursuant to a transaction described in
Article IV.B.4(d)(iii) hereof;

 

8

--------------------------------------------------------------------------------



(B)      shares of Common Stock issued or deemed issued to employees,
consultants, officers or directors of this Corporation directly or pursuant to a
stock option plan or restricted stock purchase plan approved by the stockholders
and Board of Directors of this Corporation or to vendors (if in transactions
with primarily non-financing purposes) as approved by the Board of Directors of
this Corporation and the holders of at least a majority of the then outstanding
shares of Series A Preferred Stock voting separately as a single class;

(C)      shares of Common Stock issued or issuable (I) in a bona fide, firmly
underwritten public offering under the Act before which or in connection with
which all outstanding shares of Series A Preferred Stock will be automatically
converted to Common Stock, or (II) upon exercise of warrants or rights granted
to underwriters in connection with such a public offering;

(D)      shares of Common Stock issued pursuant to the conversion or exercise of
convertible or exercisable securities outstanding as of the Purchase Date or
subsequently issued after the Purchase Date in accordance with this Article
IV.B.4(d)(ii);

(E)       shares of Common Stock issued or issuable in connection with a bona
fide business acquisition of or by this Corporation, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise, each as
approved by the Board of Directors of this Corporation; or

(F)       shares of Common Stock issued or issuable to persons or entities with
which this Corporation has business relationships (not pursuant to a stock
option plan or restricted stock purchase plan approved by the stockholders and
Board of Directors of this Corporation) provided such issuances are for other
than primarily equity financing purposes, each as approved by the Board of
Directors of this Corporation and the holders of at least a majority of the then
outstanding shares of Series A Preferred Stock voting separately as a single
class.

(iii)      In the event this Corporation should at any time or from time to time
after the Purchase Date fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon conversion or
exercise thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the Conversion
Price of the Series A Preferred Stock shall be appropriately decreased so that
the number of shares of Common Stock issuable on conversion of each share of
Series A Preferred Stock shall be increased in proportion to such increase in
the aggregate number of shares of Common Stock outstanding and those issuable
with respect to such Common Stock Equivalents.

 

9

--------------------------------------------------------------------------------



(iv)      If the number of shares of Common Stock outstanding at any time after
the Purchase Date is decreased by a combination of the outstanding shares of
Common Stock, then, following the record date of such combination, the
Conversion Price for the Series A Preferred Stock shall be appropriately
increased so that the number of shares of Common Stock issuable on conversion of
each share of Series A Preferred Stock shall be decreased in proportion to such
decrease in outstanding shares.

(e)       Mandatory Conversion. Notwithstanding anything herein to the contrary,
if after the Purchase Date, the VWAP for each of any 10 consecutive Trading
Days, which period shall have commenced only after the Purchase Date (such
period the “Threshold Period”), exceeds $5.00 (subject to adjustment for
Recapitalizations), the Corporation may, within 2 Trading Days after the end of
any such Threshold Period, deliver a written notice to the holder of any shares
of Series A Preferred Stock (a “Forced Conversion Notice” and the date such
notice is delivered to the holder, the “Forced Conversion Notice Date”) to cause
such holder to immediately convert all or part of the shares of Series A
Preferred Stock then held by such holder plus, if so specified in the Forced
Conversion Notice, accrued but unpaid dividends, into that number of shares of
Common Stock as provided in Article IV.B.4(a).

In the event that the Corporation delivers a Forced Conversion Notice to a
holder of Series A Preferred Stock, as provided herein, any shares of Series A
Preferred Stock not duly surrendered to the Corporation for cancellation (with
certificates representing such shares being duly endorsed and delivered to the
Corporation) within 10 Trading Day following the applicable Forced Conversion
Notice Date shall be deemed to be cancelled and no longer outstanding and the
Corporation shall, as soon as practicable thereafter, issue and deliver to such
holder, or to the nominee or nominees of such holder, a certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled as aforesaid. Any accrued but unpaid dividends not converted into
shares of Common Stock as provided in this Article IV.B.4(e) shall be paid in
cash on the date of such conversion. For purposes of this Article IV.B.4(e), (i)
“Trading Day” shall mean a day on which the principal Trading Market is open for
business, (ii) “Trading Market” shall mean the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board and
(iii) “VWAP” shall mean, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the Common Stock is not listed or quoted on a Trading
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined in good faith by the Board of Directors of
the Corporation.

(f)        Other Distributions. In the event this Corporation shall declare a
distribution payable in securities of other persons, evidences of indebtedness
issued by this Corporation or other persons, assets (excluding cash dividends)
or options or rights not referred

 

10

--------------------------------------------------------------------------------



to in Article IV.B.4(d)(iii), then, in each such case for the purpose of this
Article IV.B.4(e), the holders of the Series A Preferred Stock shall be entitled
to a proportionate share of any such distribution as though they were the
holders of the number of shares of Common Stock of this Corporation into which
their shares of Series A Preferred Stock are convertible as of the record date
fixed for the determination of the holders of Common Stock of this Corporation
entitled to receive such distribution.

(g)       Recapitalizations. If at any time or from time to time there shall be
a recapitalization of the Common Stock (other than a subdivision, combination or
merger or sale of assets transaction provided for elsewhere in Article IV.B.2 or
this Article IV.B.4) provision shall be made so that the holders of Series A
Preferred Stock shall thereafter be entitled to receive upon conversion of such
Series A Preferred Stock the number of shares of stock or other securities or
property of this Corporation or otherwise, to which a holder of the number of
shares of Common Stock deliverable upon conversion of the Series A Preferred
Stock held by such holder would have been entitled on such recapitalization. In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Article IV.B.4 with respect to the rights of the holders of
Series A Preferred Stock after the recapitalization to the end that the
provisions of this Article IV.B.4 (including adjustment of the Conversion Price
then in effect and the number of shares purchasable upon conversion of Series A
Preferred Stock) shall be applicable after that event as nearly equivalent as
may be practicable.

(h)       No Impairment. This Corporation will not, by amendment of this
Certificate of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by this
Corporation, but will at all times in good faith assist in the carrying out of
all the provisions of this Article IV.B.4 and in the taking of all such action
as may be necessary or appropriate in order to protect the Conversion Rights of
the holders of Series A Preferred Stock against impairment.

 

(i)

No Fractional Shares and Certificate as to Adjustments,

(i)        No fractional shares shall be issued upon the conversion of any share
or shares of Series A Preferred Stock. In lieu of any fractional shares to which
the holder would otherwise be entitled, the Corporation shall pay cash equal to
such fraction multiplied by the then fair market value of a share of Common
Stock as determined in good faith by the Board of Directors. The number of
shares of Common Stock to be issued upon such conversion shall be determined on
the basis of the total number of shares of Series A Preferred Stock the holder
is at the time converting into Common Stock and the number of shares of Common
Stock issuable upon such aggregate conversion.

(ii)       Upon the occurrence of each adjustment or readjustment of the
Conversion Price of the Series A Preferred Stock pursuant to this Article
IV.B.4, this Corporation, at its expense, shall promptly compute such adjustment
or readjustment in accordance with the terms hereof and prepare and furnish to
each holder of such Series A Preferred Stock a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. This Corporation shall, upon the

 

11

--------------------------------------------------------------------------------



written request at any time of any holder of Series A Preferred Stock, furnish
or cause to be furnished to such holder a like certificate setting forth (A)
such adjustment and readjustment, (B) the Conversion Price for the Series A
Preferred Stock at the time in effect, and (C) the number of shares of Common
Stock and the amount, if any, of other property that at the time would be
received upon the conversion of a share of such Series A Preferred Stock.

(j)        Notices of Record Date. In the event of any taking by this
Corporation of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend) or other distribution, any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right, this
Corporation shall mail to each holder of Series A Preferred Stock, at least
twenty (20) days prior to the date specified therein, a notice specifying the
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right.

(k)       Reservation of Stock Issuable Upon Conversion. This Corporation shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the shares of Series A Preferred Stock, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
outstanding shares of Series A Preferred Stock; and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all then outstanding shares of Series A Preferred Stock, in
addition to such other remedies as shall be available to the holder of such
Series A Preferred Stock, this Corporation will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes, including, without limitation, engaging in best efforts to
obtain the requisite stockholder approval of any necessary amendment to this
Certificate of Incorporation.

(l)        Notices. Any notice required by the provisions of this Article IV.B.4
to be given to the holders of shares of Series A Preferred Stock shall be deemed
given if deposited in the United States mail, postage prepaid, and addressed to
each holder of record at his address appearing on the books of this Corporation.

(m)      Waiver of Adjustment to Conversion Prices. Notwithstanding anything
herein to the contrary, any downward adjustment of the Conversion Price of the
Series A Preferred Stock may be waived, either prospectively or retroactively
and either generally or in a particular instance by the vote or written consent
of the holders of a majority of the outstanding shares of Series A Preferred
Stock. Any such waiver shall be binding upon all current and future holders of
shares of Series A Preferred Stock.

 

5.

Voting Rights.

(a)       General. The holder of each share of Series A Preferred Stock shall
have the right to three (3) votes for each share of Common Stock into which such
share of Series A Preferred Stock could then be converted. With respect to such
vote and except as otherwise expressly provided herein or as required by
applicable law, such holder shall have full

 

12

--------------------------------------------------------------------------------



voting rights and powers equal to the voting rights and powers of the holders of
Common Stock, and shall be entitled, notwithstanding any provision hereof, to
notice of any stockholders meeting in accordance with the Bylaws of this
Corporation, and shall be entitled to vote, together with holders of Common
Stock as a single class, with respect to any matter upon which holders of Common
Stock have the right to vote. Fractional votes shall not, however, be permitted
and any fractional voting rights available on an as-converted basis (after
aggregating all shares into which shares of Preferred Stock held by each holder
could be converted) shall be rounded to the nearest whole number (with one-half
being rounded upward).

 

(b)

Election of Directors.

(i)        So long as at least 10,000,000 shares of Series A Preferred Stock
remain outstanding (subject to adjustment for Recapitalizations), the holders of
the Series A Preferred Stock shall be entitled, voting separately as a single
class, to elect such number of directors of the Corporation at or pursuant to
each meeting or consent of the Corporation’s stockholders for the election of
directors equal to one-half of the then authorized number of directors plus one
(1). Any resulting fractional number of directors that the holders of Series A
Preferred Stock are entitled to elect hereunder shall be rounded down to the
nearest whole number. The holders of the Series A Preferred Stock at or pursuant
to a meeting or by written consent shall further have the right to remove from
office any such director, to fill any vacancy caused by the resignation or death
of any such director and to fill any vacancy (by unanimous consent if done in
writing, or by majority vote otherwise) caused by the removal of any such
director.

(ii)       to the extent that holders of the Series A Preferred Stock are
allowed to elect or remove any directors as provided in Article IV.B.5(b)(i),
the holders of shares of Common Stock shall be entitled, voting separately as a
single class, to elect all remaining directors of the Corporation at or pursuant
to each meeting or consent of the Corporation’s stockholders for the election of
directors, and to remove from office such directors, to fill any vacancy caused
by the resignation or death of such directors and to fill any vacancy (by
unanimous consent if done in writing, or by majority vote otherwise) caused by
the removal of any such directors.

 

6.

Protective Provisions.

(a)       Subject to the rights of series of Preferred Stock which may from time
to time come into existence, so long as any shares of Series A Preferred Stock
are outstanding, this Corporation shall not without first obtaining the approval
(by vote or written consent, as provided by law) of the holders of at least a
majority of the then outstanding shares of Series A Preferred Stock voting
separately as a single class:

(i)        alter or change, whether by merger, consolidation or otherwise, the
rights, preferences or privileges of the shares of Series A Preferred Stock so
as to affect adversely such shares of Series A Preferred Stock;

(ii)       increase or decrease (other than by redemption or conversion) the
total number of authorized shares of Preferred Stock or Common Stock;

 

13

--------------------------------------------------------------------------------



(iii)      authorize or issue, or obligate itself to issue, whether by merger,
consolidation or otherwise, any equity security of the Corporation, including
any other security convertible into or exercisable for any equity security,
having rights, preferences or privileges senior or on parity with the Series A
Preferred Stock;

(iv)      effect any reclassification or recapitalization of the outstanding
capital stock of the Corporation;

(v)       amend the Corporation’s Certificate of Incorporation or Bylaws in a
manner that adversely effects the holders of the Series A Preferred Stock;

(vi)      pay dividends or make other distributions on the capital stock of the
Corporation (other than a dividend payable solely in shares of Common Stock);

(vii)     approve any transaction that would be required to be disclosed as a
related party transaction by a corporations that is subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended and the rules
and regulations promulgated thereunder;

7.         Status of Converted Stock. In the event any shares of Series A
Preferred Stock shall be converted pursuant to Article IV.B.4, the shares so
converted shall be cancelled and shall not be issuable by this Corporation. This
Certificate of Incorporation shall be appropriately amended to effect the
corresponding reduction in this Corporation’s authorized capital stock.

C.        Common Stock. The rights, preferences, privileges and restrictions
granted to and imposed on the Common Stock are as set forth below in this
Article IV.C.

1.         Dividend Rights. Subject to Article IV.B.1 and the prior rights of
holders of all classes of stock at the time outstanding having prior rights as
to dividends, the holders of the Common Stock shall be entitled to receive, when
and as declared by the Board of Directors, out of any assets of this Corporation
legally available therefor, such dividends as may be declared from time to time
by the Board of Directors.

2.         Liquidation Rights. Upon the liquidation, dissolution or winding of
this Corporation, the assets of this Corporation shall be distributed as
provided in Article IV.B.2.

3.         Redemption. Except as may otherwise be provided in a written
agreement between the Corporation and a holder of Common Stock or the Bylaws of
this Corporation, neither the Corporation nor the holders of Common Stock shall
have the unilateral right to call or redeem or cause to have called or redeemed
any shares of Common Stock.

4.         Voting Rights. The holder of each share of Common Stock shall have
the right to one vote for each such share, and shall be entitled to notice of
any stockholders’ meeting in accordance with the Bylaws of this Corporation, and
shall be entitled to vote upon such matters and in such manner as may be
provided by law; provided, however, that except as otherwise required by law,
the holders of Common Stock, as such, shall not be entitled to vote on any
amendment to this Certificate of Incorporation (including any Certificate of
Designation

 

14

--------------------------------------------------------------------------------



relating to any series of Preferred Stock) that relates solely to the terms of
one or more outstanding series of Preferred Stock if the holders of such
affected series are entitled, either separately or together with the holders of
one or more other such series, to vote thereon pursuant to this Certificate of
Incorporation (including any Certificate of Designation relating to any series
of Preferred Stock) or pursuant to the General Corporation Law.

Article V.

Except as otherwise provided in this Amended and Restated Certificate of
Incorporation, in furtherance and not in limitation of the powers conferred by
statute, the Board of Directors is expressly authorized to make, alter or repeal
the Bylaws of the Corporation.

Article VI.

For the management of the business and for the conduct of the affairs of the
Corporation, and in further definition, limitation, and regulation of the powers
of the Corporation and of its directors and of its stockholders or any class
thereof, as the case may be, it is further provided:

1.         The management of the business and the conduct of the affairs of the
Corporation shall be vested in its Board of Directors. The number of directors
which shall constitute the whole Board of Directors shall be fixed by, or in the
manner provided in, the Bylaws. The phrase “whole Board” and the phrase “total
number of directors” shall be deemed to have the same meaning, to wit, the total
number of directors which the Corporation would have if there were no vacancies.
Elections of directors need not be by written ballot unless the Bylaws of the
Corporation shall so provide.

2.         After the original or other Bylaws of the Corporation have been
adopted, amended, or repealed, as the case may be, in accordance with the
provisions of Section 109 of the General Corporation Law, and, after the
Corporation has received any payment for any of its stock, the power to adopt,
amend, or repeal the Bylaws of the Corporation may be exercised by the Board of
Directors of the Corporation; provided, however, that any provision for the
classification of directors of the Corporation for staggered terms pursuant to
Section 141(d) of the General Corporation Law shall be set forth in an initial
Bylaw or in a Bylaw adopted by the stockholders of the Corporation entitled to
vote unless provisions for such classification shall be set forth in this
Amended and Restated Certificate of Incorporation.

3.         Whenever the Corporation shall be authorized to issue only one class
of stock, each outstanding share shall entitle the holder thereof to notice of,
and the right to vote at, any meeting of stockholders. Whenever the Corporation
shall be authorized to issue more than one class of stock, no outstanding share
of any class of stock which is denied voting power under the provisions of this
Amended and Restated Certificate of Incorporation shall entitle the holder
thereof to the right to vote at any meeting of stockholders except as the
provisions of Section 242(b)(2) of the General Corporation Law shall otherwise
require; provided, that no share of any such class which is otherwise denied
voting power shall entitle the holder thereof to vote upon the increase or
decrease in the number of authorized shares of said class.

 

15

--------------------------------------------------------------------------------



Article VII.

Whenever a compromise or arrangement is proposed between this Corporation and
its creditors or any class of them and/or between this Corporation and its
stockholders or any class of them, any court of equitable jurisdiction within
the State of Delaware may, on the application in a summary way of this
Corporation or of any creditor or stockholder thereof, or on the application of
any receiver or receivers appointed for this Corporation under the provisions of
Section 291 of Title 8 of the Delaware Code or on the application of trustees in
dissolution or of any receiver or receivers appointed for this Corporation under
the provisions of Section 279 of Title 8 of the Delaware Code order a meeting of
the creditors or class of creditors, and/or of the stockholders or class of
stockholders of this Corporation, as the case may be, to be summoned in such
manner as the said court directs. If a majority in number representing
three-fourths in value of the creditors or class of creditors, and/or of the
stockholders or class of stockholders of this Corporation, as the case may be,
agree to any compromise or arrangement and to any reorganization of this
Corporation as a consequence of such compromise or arrangement, the said
compromise or arrangement and the said reorganization shall, if sanctioned by
the court to which the said application has been made, be binding on all the
creditors or class of creditors, and/or on all the stockholders or class of
stockholders, of this Corporation, as the case may be, and also on this
Corporation.

Article VIII.

A director of this Corporation shall, to the fullest extent permitted by the
General Corporation Law as it now exists or as it may hereafter be amended, not
be personally liable to this Corporation or its stockholders for monetary
damages for breach of fiduciary duty as a director, except for liability (i) for
any breach of the director’s duty of loyalty to this Corporation or its
stockholders, (ii) for acts or omissions not in good faith or that involve
intentional misconduct or a knowing violation of law, (iii) under Section 174 of
the General Corporation Law, or (iv) for any transaction from which the director
derived any improper personal benefit. If the General Corporation Law is
amended, after approval by the stockholders of this Article VIII, to authorize
any action by the Corporation which further eliminates or limits the personal
liability of directors, then the liability of a director of this Corporation
shall be eliminated or limited to the fullest extent permitted by the General
Corporation Law, as so amended.

Any amendment, repeal or modification of this Article VIII, or the adoption of
any provision of this Amended and Restated Certificate of Incorporation
inconsistent with this Article VIII, shall not adversely affect any right or
protection of a director of this Corporation existing at the time of such
amendment, repeal, modification or adoption.

Article IX.

The Corporation shall, to the fullest extent permitted by the provisions of
Section 145 of the General Corporation Law, as the same may be amended and
supplemented, indemnify any and all persons whom it shall have power to
indemnify under said section from and against any and all of the expenses,
liabilities, or other matters referred to in or covered by said section, and the
indemnification provided for herein shall not be deemed exclusive of any other
rights to which those indemnified may be entitled under any Bylaw, agreement,
vote of stockholders or

 

16

--------------------------------------------------------------------------------



disinterested directors or otherwise, both as to action in his or her official
capacity and as to action in another capacity while holding such office, and
shall continue as to a person who has ceased to be a director, officer,
employee, or agent and shall inure to the benefit of the heirs, executors, and
administrators of such person.

Any amendment, repeal or modification of this Article IX, or the adoption of any
provision of this Amended and Restated Certificate of Incorporation inconsistent
with this Article IX, shall not adversely affect any right or protection
existing at the time of such amendment, repeal, modification or adoption.

Article X.

Meetings of stockholders may be held within or without the State of Delaware, as
the Bylaws may provide. The books of this Corporation may be kept (subject to
any provision contained in the statutes) outside the State of Delaware at such
place or places as may be designated from time to time by the Board of Directors
or in the Bylaws of this Corporation.

Article XI.

The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Amended and Restated Certificate of Incorporation,
in the manner now or hereafter prescribed by statute, and all rights conferred
upon stockholders herein are granted subject to this reservation.

Article XII.

The Corporation renounces any interest or expectancy of the Corporation in, or
in being offered an opportunity to participate in, any Excluded Opportunity such
that a Covered Person (i) shall have no duty to communicate, or present an
Excluded Opportunity to the Corporation or any of its subsidiaries, shall have
the right to hold any Excluded Opportunity for such Covered Person’s own
account, or to recommend, assign or otherwise transfer an Excluded Opportunity
to persons other than the Corporation or any of its subsidiaries, and (ii) shall
not be liable to the Corporation or any of its subsidiaries or any of their
respective stockholders by reason of the fact that such Covered Person pursues
or acquires such Excluded Opportunity for itself, directs, sells, assigns or
otherwise transfers an Excluded Opportunity to another person, or does not
communicate information regarding an Excluded Opportunity to the Corporation or
any of its subsidiaries. An “Excluded Opportunity” is any matter, transaction or
interest that is presented to, or acquired, created or developed by, or which
otherwise comes into the possession of, (i) any director of the Corporation who
is not an employee of the Corporation or any of its subsidiaries, or (ii) any
holder of Series A Preferred Stock or any partner, member, director,
stockholder, employee or agent of any such holder, other than someone who is an
employee of the Corporation or any of its subsidiaries (collectively, “Covered
Persons”).

 

17

--------------------------------------------------------------------------------



EXHIBIT B

 

Form Warrant

 

--------------------------------------------------------------------------------



FORM OF WARRANT

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

KEYON COMMUNICATIONS HOLDINGS, INC.

WARRANT TO PURCHASE SERIES A PREFERRED STOCK

Warrant No.: _______________

Date of Issuance: [_______], 2010 (“Issuance Date”)

KeyOn Communications Holdings, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, The California Capital Limited
Partnership, the registered holder hereof or its permitted assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company, at the Exercise Price (as defined below) then in effect, upon
exercise of this Warrant to Purchase Series A Preferred Stock (including any
Warrants to Purchase Series A Preferred Stock issued in exchange, transfer or
replacement hereof, this “Warrant”), at any time or times after the date hereof,
but not after 11:59 p.m., California time, on [________ __, ____][5 years after
effective date of note conversion] [____________] (subject to adjustment as
provided herein) fully paid and nonassessable shares of Series A Preferred Stock
(as defined below)(the “Warrant Shares”).

1.

EXERCISE OF WARRANT.

(a)       Mechanics of Exercise. Subject to the terms and conditions hereof,
this Warrant may be exercised by the Holder on any day after the Issuance Date,
in whole or in part, by delivery (whether via facsimile or otherwise) of a
written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant. Within one (1)
Trading Day following an exercise of this Warrant as aforesaid, the Holder shall
deliver payment to the Company of an amount equal to the Exercise Price in
effect on the date of such exercise multiplied by the number of Warrant Shares
as to which this Warrant was so exercised (the “Aggregate Exercise Price”) in
the manner set forth in Section 1(c) below. The Holder

 

--------------------------------------------------------------------------------

 

shall not be required to deliver the original of this Warrant in order to effect
an exercise hereunder. Execution and delivery of an Exercise Notice with respect
to less than all of the Warrant Shares shall have the same effect as
cancellation of the original of this Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
Execution and delivery of an Exercise Notice for all of the then-remaining
Warrant Shares shall have the same effect as cancellation of the original of
this Warrant after delivery of the Warrant Shares in accordance with the terms
hereof. On or before the first (1st) Trading Day following the date on which the
Company has received an Exercise Notice and payment of the Aggregate Exercise
Price for the number of Warrant Shares for which this Warrant was so exercised,
the Company shall transmit by facsimile an acknowledgment of confirmation of
receipt of such Exercise Notice to the Holder and the Company’s transfer agent
for the Warrant Shares, if any. On or before the third (3rd) Trading Day
following the date on which the Company has received such Exercise Notice and
payment of the Aggregate Exercise Price for the number of Warrant Shares for
which this Warrant was so exercised, the Company shall issue and deliver to the
Holder or, at the Holder’s instruction pursuant to the Exercise Notice, the
Holder’s agent or designee, in each case, sent by reputable overnight courier to
the address as specified in the applicable Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee (as indicated in the applicable Exercise Notice), for the number of
shares of Series A Preferred Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of an Exercise Notice and payment of the Aggregate
Exercise Price for the number of Warrant Shares for which this Warrant was so
exercised, the Holder shall be deemed for all corporate purposes to have become
the holder of record of the Warrant Shares with respect to which this Warrant
has been exercised, irrespective of the date of delivery of the certificates
evidencing such Warrant Shares.

(b)       Exercise Price. For purposes of this Warrant, “Exercise Price” means
$[_____], subject to adjustment as provided herein.

(c)       Payment of Exercise Price. The Holder shall pay the Exercise Price (i)
in cash in immediately available funds or (ii) through a “cashless exercise,” in
which event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

X = Y [(A-B)/A][C/D]

where:

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

 

 

A = the average of the Closing Sales Prices for the five Trading Days
immediately prior to (but not including) the Exercise Date.

 

 

 

B = the Exercise Price.

 

 

 

--------------------------------------------------------------------------------



 

C = the Conversion Price (as defined in the Company’s Second Amended and
Restated Certificate of Incorporation, as filed with the Secretary of State of
the State of Delaware on ______________ (the “Restated Charter”)) then in
effect.

 

 

 

D = the Original Issue Price (as defined in the Restated Charter).

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

(d)       Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.

(e)       Insufficient Authorized Shares. From and after the after the Issuance
Date, the Company shall at all times keep reserved for issuance under this
Warrant (i) a number of shares of Series A Preferred Stock as shall be necessary
to satisfy the Company’s obligation to issue shares of Series A Preferred Stock
hereunder and (ii) a number of shares of Common Stock as shall be necessary to
satisfy the Company’s obligation to issue shares of Common Stock upon the
exercise of the Series A Preferred Stock issuable hereunder. If, notwithstanding
the foregoing, and not in limitation thereof, at any time while this Warrant
remains outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Series A Preferred Stock and Common Stock (an
“Authorized Share Failure”) to satisfy its obligation to reserve for issuance
upon exercise of all of the Cal Cap Warrants (x) at least a number of shares of
Series A Preferred Stock equal to the number of shares of Series A Preferred
Stock as shall from time to time be necessary to effect the full exercise of
this Warrant and (y) at least a number of shares of Common Stock equal to the
number of shares of Common Stock into which the Series A Preferred Stock
issuable upon the full exercise of this Warrants is convertible (the “Required
Reserve Amount”), then the Company shall promptly take all action necessary to
increase the Company’s authorized shares of Series A Preferred Stock or Common
Stock, as applicable, to an amount sufficient to allow the Company to reserve
the Required Reserve Amount. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than ninety (90) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Series A Preferred Stock and/or Common Stock, as applicable. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its reasonable best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Series A
Preferred Stock or Common Stock, as applicable, and to cause its board of
directors to recommend to the stockholders that they approve such proposal.

2.         ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. Without
limiting any provision of Section 3, if the Company, at any time after the
Issuance Date, (i) pays a stock dividend on one or more classes of its then
outstanding shares of Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common

 

--------------------------------------------------------------------------------



Stock, (ii) subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its then outstanding shares of Common Stock
into a larger number of shares or (iii) combines (by combination, reverse stock
split or otherwise) one or more classes of its then outstanding shares of Common
Stock into a smaller number of shares, then in each such case (A) the Exercise
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding immediately before such event and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and (B) the number of shares of Series
A Preferred Stock for which this Warrant is exercisable immediately after the
occurrence of any such event shall be adjusted to equal the number of shares of
Series A Preferred Stock which a record holder of the same number of shares of
Series A Preferred Stock for which this Warrant is exercisable immediately prior
to the occurrence of such event would own or be entitled to receive after the
happening of such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is used in any calculation hereunder,
then in such calculation such Exercise Price shall be adjusted appropriately to
reflect such event.

3.

FUNDAMENTAL TRANSACTIONS.

(a)       Fundamental Transactions. Prior to the consummation of each
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon an exercise of this Warrant at any time after the consummation
of the applicable Fundamental Transaction but prior to the Expiration Date, in
lieu of the shares of the Common Stock (or other securities, cash, assets or
other property) issuable upon the exercise of the Warrant prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of the applicable Fundamental Transaction had this Warrant been exercised
immediately prior to the applicable Fundamental Transaction (without regard to
any limitations on the exercise of this Warrant). Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder.

(b)       Application. The provisions of this Section 3 shall apply similarly
and equally to successive Fundamental Transactions and Corporate Events.

4.         NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of the Company’s certificate of incorporation,
the Company’s bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder. Without limiting the
generality of the foregoing, the Company (i) shall not

 

--------------------------------------------------------------------------------



increase the par value of any shares of Series A Preferred Stock receivable upon
the exercise of this Warrant above the Exercise Price then in effect and
(ii) shall take all such actions as may be reasonably necessary or appropriate
in order that the Company may validly and legally issue fully paid and
nonassessable shares of Series A Preferred Stock upon the exercise of this
Warrant.

5.         WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in its capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in its
capacity as the Holder of this Warrant, any of the rights of a stockholder of
the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which it is then entitled to receive upon the
due exercise of this Warrant. In addition, nothing contained in this Warrant
shall be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 5, the Company shall
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.

6.

REISSUANCE OF WARRANTS.

(a)       Transfer of Warrant. If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 6(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 6(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

(b)       Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 6(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

(c)       Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 6(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the

 

--------------------------------------------------------------------------------



Holder at the time of such surrender; provided, however, no warrants for
fractional shares of Common Stock shall be given.

(d)       Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to Sections
6(a) or 6(c), the Warrant Shares designated by the Holder which, when added to
the number of shares of Series A Preferred Stock underlying the other new
Warrants issued in connection with such issuance, does not exceed the number of
Warrant Shares then underlying this Warrant), (iii) shall have an issuance date,
as indicated on the face of such new Warrant which is the same as the Issuance
Date, and (iv) shall have the same rights and conditions as this Warrant.

7.         NOTICES. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Warrant shall
be given or delivered by one party to the other in accordance with the notice
provisions of the Note Purchase Agreement by and between the Company and Holder
dated February 1, 2010.

8.         NOTICES OF CERTAIN CORPORATE ACTIONS. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon each adjustment of the
Exercise Price and the number of Warrant Shares, setting forth in reasonable
detail, and certifying, the calculation of such adjustment(s) and (ii) at least
fifteen (15) days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the shares
of Common Stock, (B) with respect to any grants, issuances or sales of any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property to holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder and (iii) at least ten (10) Trading Days prior to the
consummation of any Fundamental Transaction.

9.         AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder. No
waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.

10.       SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or

 

--------------------------------------------------------------------------------



unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

11.       GOVERNING LAW. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of California, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of California.

12.       REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
covenants to the Holder that there shall be no characterization concerning this
instrument other than as expressly provided herein. Amounts set forth or
provided for herein with respect to payments, exercises and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required. The
Company shall provide all information and documentation to the Holder that is
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Warrant (including, without limitation,
compliance with Section 2 hereof). The issuance of shares and certificates for
shares as contemplated hereby upon the exercise of this Warrant shall be made
without charge to the Holder or such shares for any issuance tax or other costs
in respect thereof, provided that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than the Holder or its agent on its
behalf.

13.       TRANSFER. This Warrant may not be offered for sale, sold, transferred
or assigned by the Holder except in a manner consistent with the restrictive
legend on the first page of this Warrant; provided, however, that no such
assignment shall relieve the Holder of its obligations hereunder if such
assignee fails to perform such obligations.

14.       CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

 

--------------------------------------------------------------------------------



(a)       “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in the city of Los Angeles, California are authorized
or required by law to remain closed.

(b)       “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the principal securities exchange or
trading market for such security, as reported by Bloomberg, L.P. (“Bloomberg”),
or, if such securities exchange or trading market begins to operate on an
extended hours basis and does not designate the closing trade price then the
last trade price of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no closing trade price is
reported for such security by Bloomberg, the average of the bid prices, or the
ask prices, respectively, of any market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (or a similar organization or agency
succeeding to its functions of reporting prices). If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as determined, in good faith, by the Company’s board of directors.

(c)       “Common Stock” means (i) the Company’s shares of common stock, $0.001
par value, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

(d)       “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

(e)       “Fundamental Transaction” means that (i) the Company or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify the Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder) is or
shall become the “beneficial owner” (as defined in

 

--------------------------------------------------------------------------------



Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company.

(f)        “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(g)       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

(h)       “Series A Preferred Stock” means (i) the Company’s shares of Series A
Preferred Stock, $0.001 par value, and (ii) any capital stock into which such
Series A Preferred Stock shall have been changed or any share capital resulting
from a reclassification of such Series A Preferred Stock.

(i)        “Trading Day” shall mean a day on which the principal Trading Market
for the Company’s Common Stock is open for business; provided, however, that in
the event that the Common Stock is not listed or quoted on a Trading Market,
then Trading Day shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other government action to close.

(j)        “Trading Market” shall mean the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

(k)       “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

[signature page follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Holder have caused this Warrant to
Purchase Series A Preferred Stock to be duly executed as of the Issuance Date
set out above.

  KEYON COMMUNICATIONS HOLDINGS, INC.           By:         Name:       Title:  
          THE CALIFORNIA CAPITAL LIMITED PARTNERSHIP           By:         Name:
      Title:  

 

--------------------------------------------------------------------------------



EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE SERIES A PREFERRED STOCK

KEYON COMMUNICATIONS HOLDINGS, INC.

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Series A Preferred Stock (“Warrant Shares”) of KeyOn
Communications Holdings, Inc., a Delaware corporation (the “Company”), evidenced
by Warrant No. _______ (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1.         Payment of Exercise Price. The Holder shall pay the Aggregate
Exercise Price in the sum of $___________________ to the Company in accordance
with the terms of the Warrant.

2.         Delivery of Warrant Shares. The Company shall deliver to Holder, or
its designee or agent as specified below, __________ Warrant Shares in
accordance with the terms of the Warrant. Delivery shall be made to Holder, or
for its benefit, to the following address:

_______________________

_______________________

_______________________

_______________________

 

Date: _______________ __, ______

 

_______________________________________________________ 

Name of Registered Holder

 

By:       Name:     Title:  

 

--------------------------------------------------------------------------------



EXHIBIT C

 

Form of Payoff Letter

 

--------------------------------------------------------------------------------



[LETTERHEAD OF THE CALIFORNIA CAPITAL PARTNERSHIP]

 

[Date]

 

 

KeyOn Communications Holdings, Inc.

11742 Stonegate Circle

Omaha, Nebraska 68164

 

Attention: Jason Lazar

Jonathan Snyder

3051 Traverse Creek Lane

Las Vegas, NV 89135

 

Jerome F. Snyder

8628 Scarsdale Drive

Las Vegas, NV 89117

 

Barry W. Becker

50 South Jones #101

Las Vegas, NV 89107

 

 

Re:

Note Purchase Agreement dated as of February 1, 2010 by and between KeyOn
Communications Holdings, Inc. and The California Capital Limited Partnership

 

Ladies and gentlemen:

Reference is made to (i) that certain Note Purchase Agreement dated as of
February 1, 2010 (as amended from time to time, the “Note Purchase Agreement”)
by and between KeyOn Communications Holdings, Inc. (the “Company”) and The
California Capital Limited Partnership (the “Investor”), and (ii) the Secured
Convertible Promissory Note dated as of February 5, 2010, in the original
principal amount of $15,000,000, issued by the Company payable to the Investor
(as amended from time to time, the “Note”) pursuant to the Note Purchase
Agreement. Capitalized terms used herein and not otherwise defined have the
meanings assigned to such terms in the Note Purchase Agreement or the Note, as
applicable.

In order to secure the Company’s Obligations, (i) the Company has granted to the
Investor a security interest in all Collateral of the Company, and (ii) Jerome
F. Snyder, Jonathan Snyder, and Barry W. Becker (collectively, the “Guarantors”)
have executed that certain Guaranty, dated as of February 5, 2010, in favor of
the Investor (as amended from time to time, the “Guaranty”).

The Investor and the Company have agreed to convert the Note into a number of
shares of the Company’s Series A Preferred Stock (the “Conversion”) in
accordance with that certain Agreement, dated as of December 3, 2010, by and
between the Investor and the Company (the “Conversion Agreement”).

The Investor hereby agrees that on the Effective Date (as defined in the
Conversion Agreement), upon the consummation of the Conversion in accordance
with the Conversion Agreement:

 

(i)

the Note, the Guaranty, and the other Collateral Documents will be terminated
and will be of no further force or effect, other than with respect to the
provisions therein that, by their express terms, will survive such termination

 

--------------------------------------------------------------------------------



    (collectively, the “Surviving Obligations”);

 

(ii)

all guarantees, including, without limitation, the Guaranty executed by the
Guarantors, in favor of the Investor will be fully released and terminated;

 

(iii)

the principal of and the interest on the Note, and all other outstanding
Obligations of the Company will be paid in full or otherwise satisfied in full,
and neither the Company nor any Guarantor will have any further obligations
under the Note, the Guaranty or any other Collateral Document, other than the
Surviving Obligations of the Company; and

 

(iv)

all security interests, pledges, encumbrances, financing statements and other
liens granted by the Company to the Investor, including, without limitation, the
liens of the Investor on the Collateral, will be fully released and terminated.

In furtherance of the foregoing, the Investor (i) agrees to return (x) the
original Note and (y) the original stock certificate No. 74 evidencing the
shares issued to the Company by KeyOn Communications, Inc. and the accompanying
original stock power, in each case, to the Company or its designee on the
Effective Date; (ii) agrees to execute and deliver to the Company or its
designee any and all instruments and documents reasonably necessary to evidence
and document the releases and terminations described above, including without
limitation, all UCC termination statements and all other original stock
certificates and stock powers delivered to the Investor as part of the
Collateral; (iii) authorizes the Company to file of record UCC termination
statements with respect to financing statements which name the Company as debtor
and the Investor as secured party in connection with the Note Purchase
Agreement, the Note, or any other Convertible Note Documents; and (iv) agrees to
execute, acknowledge and deliver to the Company such other releases, documents
and instruments as may be reasonably requested by the Company or its designee
from time to time, in form and substance acceptable to the Company.

This letter agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
state of New York. This letter agreement may be executed in identical
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this letter agreement by
facsimile transmission shall be effective as delivery of an original counterpart
of this letter agreement. This letter agreement shall extend to and shall be
binding upon the parties hereto, and their respective successors and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

THE CALIFORNIA CAPITAL LIMITED PARTNERSHIP

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and agreed to:

 

 

 

 

 

KEYON COMMUNICATIONS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 JEROME F. SNYDER

     

 

  JONATHAN SNYDER      

 

  BARRY W. BECKER

 

Signature Page to Payoff Letter

 

--------------------------------------------------------------------------------